Citation Nr: 1108443	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-16 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left hip disorder. 

2.  Entitlement to service connection for left elbow disorder. 

3.  Entitlement to service connection for neck disorder. 

4.  Entitlement to service connection for degenerative arthritis in the lumbar spine. 

5.  Entitlement to service connection for degenerative arthritis in the left knee. 

6.  Entitlement to service connection for degenerative arthritis in the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1973 to October 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), in which, the benefits sought on appeal were denied.  

In January 2010, the Veteran testified before the undersigned during a videoconference hearing from the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of her representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing transcript has been associated with the claims folder. 

The issues involving entitlement to service connection for disorders of the elbow, lumbar spine, neck, left knee, and right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

In a January 2010 statement, Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for left hip disorder.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for left hip disorder have been met.  38 U.S.C.A.               §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

The record reflects that the Veteran perfected an appeal of an April 2007 determination that denied entitlement to service connection for left hip disorder.  Thereafter, the Veteran stated in a January 2010 correspondence that he wished to withdraw his appeal with respect to this claim. 

The Board finds that the Veteran's statement qualifies as a valid withdrawal of the issue of entitlement to service connection for left hip disorder.  See 38 C.F.R. § 20.204.  Accordingly, the claim will be dismissed.


ORDER

The appeal as to the denial of a claim for entitlement to service connection for left hip disorder is dismissed.


REMAND

The Veteran asserts claims for entitlement for service connection for disorders of the left elbow, lumbar spine, neck, left knee, and right knee.  After a review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the claims. 

The record reflects that there are outstanding records of pertinent VA treatment at VA Medical Centers (VAMC) in Hampton and Portsmouth, Virginia.  Under the duty to assist a claimant, VA will make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(b).  The duty to assist includes obtaining relevant records of treatment from a federal department or agency.  38 C.F.R. § 3.159(c)(2).  In his May 2007 notice of disagreement, the Veteran indicated that there was additional medical evidence to support his claims through treatment records on file with the VAMC in Hampton, Virginia, and during the January 2010 videoconference hearing, the Veteran also testified to treatment at VAMC in Portsmouth, Virginia.  The claims file currently does not contain any VA treatment records, nor does it reflect that any attempt to obtain the outstanding VA treatment records has been made.  As a general principle, VA is deemed to have constructive possession of all pertinent records of VA medical treatment.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a remand is required to obtain these identified treatment records.

A remand is also needed to provide the Veteran with VA examinations in conjunction with his claim.  The duty to assist also warrants providing a VA medical examination where necessary to resolve a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran has asserted that he injured his left elbow, back, neck, and knees in October 1973 when he fell off a wall during military physical training.  While the record reflects that the Veteran has incurred similar injuries from at least three different post-service falls, the Board notes that the Veteran has reported that he has experience problems involving the left elbow, back, neck, and knees since service and that the post-service falls aggravated these disorders.  It is noted that competent lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself in certain circumstances to support an award of service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is competent to report an in-service fall and the onset of his symptomatology.  

As the Veteran has alleged that he had inservice injuries, and the matter is being remanded anyway, the Board finds that a VA examination would be helpful in addressing these claims.  The purpose of the examination is to obtain a medical opinion as to the likelihood that the Veteran has current disability involving the left elbow, back, neck, right knee, or left knee, that is etiologically related to any inservice incident.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any VA and/or private records of pertinent medical treatment that are not yet on file.  In particular, the RO/AMC should obtain any VA treatment records from the VA Medical Centers in Hampton and Portsmouth, Virginia.

2.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit these records for VA review. 

3.  After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for the appropriate VA examinations to determine the nature and likely etiology of his claimed disorders involving the left elbow, lumbar spine, neck, right knee,  and left knee.  The claims folder must be provided to and reviewed by the examiner(s) in conjunction with the examination(s).  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner(s) initially indicate whether there are current disabilities involving the left elbow, lumbar spine, neck, right knee, or left knee.  The VA examiner(s) should then opine whether any diagnosed disorder is at least as likely as not (50 percent or greater probability) due to an incident of the Veteran's military service, to include his allegation of injuries incurred during a fall in service.  The examiner(s) should also take into account the medical evidence contained in the post-service treatment records that shows the Veteran has had at least three intervening falls (February 1993, November 1993, and December 1999) since service.  

The examiner(s) should include in the examination report(s) the rationale for any opinion expressed. 

4.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.	Thereafter, the RO/AMC should readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


